Citation Nr: 1119830	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non service connected death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1946 to April 1947 in the New Philippine Scouts.  He died in February 1979.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death, shows that the Veteran died in February 1979 at age 55 of an abdominal tumor.

2.  The competent evidence does not show that the Veteran's fatal abdominal tumor was related to active service.

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

4.  The appellant is not entitled to receive non-service-connected death pension benefits based on the Veteran's recognized service in the New Philippine Scouts.

5.  The appellant filed her claim for accrued benefits more than 1 year after the Veteran's death.

6.  There is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2010).

2.  The eligibility criteria for entitlement to VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23 (2010).

3.  The eligibility criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5121 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in June 2009, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the appellant could submit in support of her claims.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The VCAA notice letter issued in this case generally complied with Hupp in that the appellant was advised of what was required to substantiate a claim of service connection for the cause of the Veteran's death (also considered a DIC claim under 38 U.S.C.A. § 1310).  Here, service connection was not in effect for any disabilities prior to the Veteran's death.  As will be explained below, the evidence does not support granting the appellant's claim of service connection for the cause of the Veteran's death.  The appellant also is not legally entitled to non-service-connected death pension benefits because the Veteran, prior to his death, lacked qualifying active service.  The appellant further is not entitled to accrued benefits because her claim was not timely filed and there is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death.  Because the appellant was informed of the evidence needed to substantiate her claims, any failure of the RO to notify the appellant under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 2009 VCAA notice letter also contained notice of the Dingess requirements.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the appellant has not contended otherwise.  The appellant specifically notified VA on an October 2008 VA Form 21-4138 that no medical records for the Veteran were available because they had been destroyed and his treating physician had been dead for 10 years.  The appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

The Board recognizes that, in Capellan v. Peake, 539 F.3d 1373 (2008), the Federal Circuit held that a Veteran's period of service must be determined based on all relevant evidence, with due application of the duty to assist and the statutory and regulatory requirements to consider "all information and lay . . . evidence of record."  The Federal Circuit found in Capellan that VA erred in denying the appellant's claim with no review of the subsequent evidence by the service department.  There was substantial compliance with Capellan in this case.  The Board acknowledges that the appellant submitted a copy of an "Affidavit of Philippine Army Personnel" in June 2009 and alleged that the Veteran's qualifying active service was listed on this form.  Although this document was received after the service department determined that the Veteran lacked qualifying service, it is illegible so submitting it to the relevant service department (in this case, the U.S. Army) would not affect the prior determination by the service department as to the absence of qualifying service.  The appellant also has had multiple opportunities to respond with additional evidence or argument on this ground for denying her claim.  She has not identified or submitted any additional legible evidence which could be submitted for service department review pursuant to Capellan.  And there is no indication that such evidence exists.  Given the foregoing, the Board finds that it is not prejudicial to the claimant to adjudicate the claims on the current record.

It also is pertinent to note that the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance.  These circumstances include, but are not limited to, the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of Veteran status or other lack of legal eligibility.  38 C.F.R § 3.159(d).  The RO took appropriate steps to verify the Veteran's active service and no other development is warranted because VA is not required to provide assistance if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  Therefore, any deficiency in notice to the appellant or as to the duty to assist, including the respective responsibilities of the parties for securing evidence, is harmless, non- prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).

The Board also notes that, since the time of the Veteran's death, the appellant has submitted additional evidence, including her own lay statements, in support of her accrued benefits claim.  The Board observes in this regard that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the appellant since the Veteran's death can be considered in evaluating her accrued benefits claim.

In November 2008, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In a March 2009 formal finding included in the claims file, the RO determined that it was reasonably certain that the Veteran's service treatment records did not exist and further efforts to obtain them would be futile.  The RO also sent the appellant a letter later in March 2009 asking her to provide copies of any of the Veteran's service treatment records that were in her possession; there is no record of a response from the appellant.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died of an abdominal tumor almost 32 years after his service separation.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal abdominal tumor and any incident of service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for any disability.  There is no competent evidence, other than the appellant's statements, which indicates that the cause of the Veteran's death may be associated with service.  The appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the appellant competent to testify as to the etiology of the Veteran's abdominal tumor prior to his death.  Thus, the Board finds that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between an abdominal tumor and active service is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA.  


Service Connection for the Cause of the Veteran's Death

The appellant contends that the cause of the Veteran's death is related to active service.  She essentially contends that the Veteran incurred his fatal abdominal tumor during active service in the New Philippine Scouts between July 1946 and April 1947.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The appellant has contended that the Veteran's fatal abdominal tumor was incurred during active service and contributed to or caused his death almost 32 years after his service separation.  The competent evidence shows that the Veteran served with the New (or Special) Philippine Scouts between July 1946 and April 1947.  The Veteran died in February 1979.  A "Certification of Military Service" issued by NPRC in May 1979 indicates that the Veteran served as a Philippine Scout from July 1946 to April 1947 and was honorably discharged.

The Veteran's death certificate indicates that he died on February [redacted], 1979, at age 55.  The immediate cause of death was an abdominal tumor.  No antecedent cause of death or other significant condition was listed on the death certificate.  

A "Certification" from Pangasinan Medical Center, Dagupan City, Philippines, dated in June 2009 and date-stamped as received by the RO in July 2009, indicates that the Veteran's medical records were no longer available because they had been destroyed by termites.  This medical center also stated on this certification that they could not provide the medical certificate for the Veteran who had been confined to this facility between December 10 and 13, 1975.  

The Board acknowledges the appellant's assertion that the Veteran incurred his fatal abdominal tumor during active service.  Although it is unfortunate that the Veteran's service treatment records were not available for review, the Board finds it significant that, at the time of the Veteran's death, service connection was not in effect for any disabilities, to include the fatal abdominal tumor which caused his death in February 1979, almost 32 years after his service separation in April 1947.  The Board also notes that, although it is unfortunate that the Veteran's post-service hospitalization records from Pangasinan Medical Center were not available for review, the appellant has not identified or submitted any competent evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service or any incident of service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

As part of the current VA disability compensation claim, in recent statements, the appellant has asserted that the Veteran's symptoms of an abdominal tumor were continuous between active service and his death.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an abdominal tumor between service separation and his death.  Further, the Board concludes that the appellant's assertion of continued symptomatology between the Veteran's separation from active service and his death, while competent, is not credible.  

Although the appellant has contended that the Veteran was diagnosed as having an abdominal tumor following service separation and was treated for this problem prior to his death, no medical evidence has been identified or submitted to support her assertion.  The Board finds it significant that, in her statements to VA, the appellant herself essentially has admitted that there is no competent evidence to support her assertion of an etiological relationship between the Veteran's fatal abdominal tumor and active service.  The Board also emphasizes the multi-year gap between discharge from active duty service (1947) and the abdominal tumor noted on the Veteran's death certificate in 1979 (a 32-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the appellant's statements as to continuity of the Veteran's symptomatology for an abdominal tumor between active service and his death and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service and the lack of competent evidence in the claims file supporting her statements.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms due to an abdominal tumor between service separation and the Veteran's death.

Non-Service-Connected Death Pension Benefits

The appellant also has contended that she is entitled to non-service-connected death pension benefits based on the Veteran's service in the New Philippine Scouts between 1946 and 1947.  

Applicable law and regulations provide that VA "shall pay to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. § 1521(j), "[a] Veteran meets the service requirements of this section if such Veteran served in the active military, naval or air service" for a period of at least 90 days.  See 38 U.S.C.A. § 1521(j).

As relevant to the appellant's claim, service in the Philippine Scouts is included for purposes of pension, compensation, dependency and indemnity compensation, and burial allowance only when Veterans served as members of the Regular Philippine Scouts prior to October 6, 1945.  See 38 C.F.R. §§ 3.40(a), (2010) (emphasis added).  Service in the New Philippine Scouts is included only for purposes of compensation and dependency and indemnity compensation.  See 38 C.F.R. §§ 3.40(b) (2010) (emphasis added).  

The Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to non-service-connected death pension benefits.  NPRC certified that the Veteran only had active service in the New Philippine Scouts from July 15, 1946, to April 2, 1947.  Despite the appellant's assertions to the contrary, the evidence does not show that the Veteran's recognized service was as a member of the Regular Philippine Scouts prior to October 6, 1945, or as a member of the Armed Forces of the United States.  Because the Veteran's recognized service in the New Philippine Scouts is included only for purposes of compensation and dependency and indemnity compensation, the Board finds that the appellant is not eligible for non-service-connected death pension benefits.

Accrued Benefits Claim

The appellant finally contends that she is entitled to accrued benefits.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the preponderance of the evidence is against the appellant's claim for accrued benefits.  Here, the appellant filed her accrued benefits claim in September 2008, more than 29 years after the Veteran's death in February 1979.  Thus, the threshold requirement that an accrued benefits claim be filed within 1 year of a Veteran's death has not been met.  See 38 U.S.C.A. § 5121(c).  Even assuming for the sake of argument only that the appellant had filed a timely accrued benefits claim (i.e., within 1 year of the Veteran's death in February 1979, or by February 1980), the Board observes that, prior to the Veteran's death, he had not filed any claims for benefits which were pending at VA at the time of his death.  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Accordingly, because the threshold legal criteria for establishing entitlement to accrued benefits are not met, the appellant's (untimely filed) accrued benefits claim is denied based on the lack of legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


